Exhibit 10.6

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement is entered into and dated as of December 30,
2005 (this “Agreement”), by and among Irvine Sensors Corporation, a Delaware
corporation (the “Company”), and each of the purchasers identified on the
signature pages hereto (each, a “Purchaser” and, collectively, the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933 (the “Securities Act”),
and Rule 506 promulgated thereunder, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, certain securities of the Company pursuant to the
terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms shall have the meanings set forth in this Section 1.1:

 

“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the first Person. Without limiting the foregoing with
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Company or any Significant Subsidiary thereof; (b) there is
commenced against the Company or any Significant Subsidiary any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Company or any Significant Subsidiary is adjudicated insolvent or bankrupt or
any order of relief or other order approving any such case or proceeding is
entered; (d) the Company or any Significant Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any Significant
Subsidiary makes a general assignment for the benefit of creditors; (f) the
Company or any Significant Subsidiary fails to pay, or states that it is unable
to pay or is unable to pay, its debts generally as they become due; (g) the
Company or any Significant Subsidiary calls a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
(h) the Company or any Significant Subsidiary, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.



--------------------------------------------------------------------------------

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than 50% of the voting rights or equity interests in
the Company; (ii) a replacement of more than 50% of the members of the Company’s
board of directors that is not approved by those individuals who are members of
the board of directors on the date hereof (or other directors previously
approved by such individuals); (iii) a merger or consolidation of the Company or
a sale of 50% or more of the assets of the Company in one or a series of related
transactions, unless following such transaction or series of transactions, the
holders of the Company’s securities prior to the first such transaction continue
to hold at least 50% of the voting rights and equity interests in the surviving
entity or acquirer of such assets, as applicable; (iv) a recapitalization,
reorganization or other transaction involving the Company that constitutes or
could result in a transfer of more than 50% of the voting rights or equity
interests in the Company; (v) consummation of a “Rule 13e-3 transaction” as
defined in Rule 13e-3 under the Exchange Act with respect to the Company; or
(vi) the execution by the Company or its controlling shareholders of an
agreement providing for or that will result in any of the foregoing events.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the date of the Closing.

 

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) on the primary Eligible Market or exchange on which the Common Stock is
then listed or quoted; (b) if prices for the Common Stock are then quoted on the
OTC Bulletin Board, the closing bid price per share of the Common Stock for such
date (or the nearest preceding date) so quoted; (c) if prices for the Common
Stock are then reported in the “Pink Sheets” published by the National Quotation
Bureau Incorporated (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by a majority in interest of the Purchasers.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

 

“Company Counsel” means Dorsey & Whitney LLP, counsel to the Company.

 

2



--------------------------------------------------------------------------------

“Company Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, by and among the Company, Pequot Private Equity Fund III,
L.P., as agent, and each of the Purchasers, as the same be amended, modified or
supplemented from time to time, substantially in the form of Exhibit C.

 

“Conversion Price” means $2.60, subject to adjustment from time to time in
accordance with the terms of the Notes.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market or the Nasdaq Capital Market.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Stock” means (A) the issuance of Common Stock or Common Stock
Equivalents, restricted stock, stock options or stock appreciation rights to
employees, consultants or directors of the Company pursuant to a stock option
plan, stock purchase plan, stock bonus plan, deferred compensation plan,
employee benefit plan (including but not limited to the Company’s Non-Qualified
Deferred Compensation Plan and the Company’s Cash or Deferred & Stock Bonus
Plan) or management grant (“Incentives”), in each case as in effect on the
Closing Date and specified in Schedule 3.1(g) or as approved by the Board, and
in an aggregate amount not to exceed 5% of the outstanding capital stock of the
Company (or equivalent) on a fully-diluted basis in any calendar year, or the
issuance of Common Stock upon exercise of any of the foregoing Incentives,
(B) the issuance of Common Stock or Common Stock Equivalents (other than
Incentives or pursuant to Incentives) in an amount not exceeding $2,000,000 in
the aggregate in any calendar year, issued at not less than 80% of the Closing
Price at such time, (C) the issuance of Common Stock upon exercise of the
warrants listed on Schedule 3.1(g), (D) the issuance of Common Stock or Common
Stock Equivalents in connection with a bona fide business acquisition by the
Company of another company or entity, not principally for the purpose of
acquiring cash, (E) the issuance of Common Stock pursuant to a transaction
described in Sections 10(a) and 10(b) of the Notes and Sections 9(a) and 9(b) of
the Warrants; (F) the issuance of Common Stock as a result of an adjustment of
the Conversion Price or Exercise Price of the Notes or Warrants pursuant to
Section 10(d) of the Notes and Section 9(d) of the Warrants; (G) the issuance of
the Securities; and (H) the issuance of Common Stock or Common Stock Equivalents
in connection with the acquisition of Optex Systems, Inc. in accordance with the
Optex Agreement.

 

“Filing Date” means the 45th day following the Closing Date with respect to the
initial Registration Statement required to be filed hereunder, and, with respect
to any additional Registration Statements that may be required pursuant to
Section 6.1(f), the 30th day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality, or any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic.

 

“Government Bid” shall mean any offer to sell made by the Company or a
Subsidiary prior to the Closing Date which, if accepted, would result in a
Government Contract and for which an award has not been issued 30 days or more
prior to the date of this Agreement.

 

“Government Contract” shall mean any prime contract, subcontract, teaming
agreement or arrangement, joint venture, basic ordering agreement, pricing
agreement, letter contract, grant, cooperative agreement or other similar
arrangement of any kind in excess of $1,000,000, between the Company or a
Subsidiary on one hand, and (i) any Governmental Authority, (ii) any prime
contractor of a Governmental Authority in its capacity as a prime contractor, or
(iii) any subcontractor at any tier with respect to a contract with a
Governmental Authority if such subcontractor is acting in its capacity as a
subcontractor, on the other hand. A task, purchase or delivery order under a
Government Contract shall not constitute a separate Government Contract, for
purposes of this definition, but shall be part of the Government Contract to
which it relates.

 

“Guaranty” means that certain guaranty executed by each of the Subsidiaries in
favor of the Purchasers each in the form of Exhibit A hereto.

 

“Indebtedness” of any Person means (i) all indebtedness representing money
borrowed which is created, assumed, incurred or guaranteed in any manner by such
Person or for which such Person is responsible or liable (whether by guarantee
of such indebtedness, agreement to purchase indebtedness of, or to supply funds
to or invest in, others or otherwise), (ii) any direct or contingent obligations
of such person arising under any letter of credit (including standby and
commercial), bankers acceptances, bank guaranties, surety bonds and similar
instruments, and (iii) all Indebtedness of another entity secured by any Lien
existing on property or assets owned by such Person.

 

“Intellectual Property” means all U.S. and foreign (a) inventions (whether
patentable or whether or not reduced to practice), all improvements thereto, and
all patents (including, without limitation, all U.S. and foreign patents, patent
applications (including provisional applications) (“Patents”), invention
disclosures and any and all divisions, continuations, continuations-in-part,
reissues, re-examinations and extensions thereof) and design rights,
(b) trademarks, trademark applications (including intent to use filings), trade
names and service marks (whether or not registered), trade dress, logos, and
corporate names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (c) all
copyrightable works, all registered copyrights, sui generis database rights and
all applications, registrations, and renewals in connection therewith, (d) all
mask works and all applications, registrations, and renewals in connection
therewith, (e) all trade secrets and confidential business information
(including source code, unpatented inventions, ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, financial information and business
and marketing plans and

 

4



--------------------------------------------------------------------------------

proposals) (all of the foregoing collectively, “Trade Secrets”), (f) all
computer software programs or applications (including data and related
documentation) in both source and object code forms, (g) all copies and tangible
embodiments of all of the foregoing (in whatever form or medium), and
registrations and applications for any of the foregoing assets listed above in
(a) through (g) and all other tangible and intangible proprietary information,
materials and associated goodwill.

 

“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including loss of value), judgments, awards, settlements, taxes,
actions, obligations and costs and expenses in connection therewith (including,
without limitation, interest, court costs and fees and expenses of attorneys,
accountants and other experts, or any other expenses of litigation or other
Proceedings or of any default or assessment).

 

“Material Contract” means (A) any agreement which requires future expenditures
by the Company or any Subsidiary in excess of $1,000,000 or which might result
in payments to the Company or any Subsidiary in excess of $1,000,000, (B) any
purchase or task order which might result in payments to the Company or any
Subsidiary in excess of $1,000,000, (C) any employment agreements, and (D) any
agreement that is or would be required to be filed as an exhibit to the SEC
Reports pursuant to Item 601(b)(10) of Regulation S-K of the Commission.

 

“Notes” means (i) the Series 1 Senior Subordinated Secured Convertible Notes due
December 30, 2009 with an aggregate principal face amount of $7,445,493.00 and
(ii) the Series 2 Senior Subordinated Secured Convertible Notes due December 30,
2007 with an aggregate principal face amount of $2,554,507.00, issued by the
Company to the Purchasers hereunder in the forms of Exhibit B and B-1 hereto.

 

“Options” means any rights, warrants or options to, directly or indirectly,
subscribe for or purchase Common Stock or Convertible Securities.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchaser Counsel” means Proskauer Rose LLP, counsel to Pequot Private Equity
Fund III, L.P. and Pequot Offshore Private Equity Partners III, L.P.

 

5



--------------------------------------------------------------------------------

“Registrable Securities” means the Underlying Shares issued or issuable pursuant
to the Transaction Documents, together with any securities issued or issuable
upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing.

 

“Registration Statement” means the initial registration statement required to be
filed under Article VI and any additional registration statements contemplated
by Section 6.1(f), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Required Effectiveness Date” means (i) with respect to the initial Registration
Statement required to be filed hereunder, the 120th day following the Closing
Date, and (ii) with respect to any additional Registration Statements that may
be required pursuant to Section 6.1(f), the 45th day following the date on which
the Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” means the Notes, the Warrants and the Underlying Shares issued or
issuable (as applicable) to the applicable Purchaser pursuant to the Transaction
Documents.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreements” means, collectively, the Company Security Agreement and
the Subsidiary Security Agreements.

 

“Short Sales” include, without limitation, all “short sales” as defined in
Rule 3b-3 of the Exchange Act and include all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers having
the effect of hedging the Securities or investment made under this Agreement.

 

“Side Letter” means that certain side letter dated as of the Closing Date
between the Company and Pequot Private Equity Fund III, L.P. in the form of
Exhibit E.

 

“Significant Subsidiary” shall have the meaning given to it under Regulation S-X
Section 210.1-02(w).

 

“Subsequent Placement” means any instance in which the Company or any Subsidiary
offers, sells, grants any option to purchase, or otherwise disposes of (or
announces

 

6



--------------------------------------------------------------------------------

any offer, sale, grant or any option to purchase or other disposition of) any of
its or any Subsidiary’s equity or equity equivalent securities, including
without limitation any debt, preferred stock or other instrument or security
that is, at any time during its life and under any circumstances, convertible
into or exchangeable or exercisable for Common Stock or Common Stock
Equivalents.

 

“Subsidiary Security Agreements” means, collectively, those certain Subsidiary
Security Agreements, dated as of the Closing Date, by and among each of the
Subsidiaries, Pequot Private Equity Fund III, L.P., as agent, and each of the
Purchasers, as the same be amended, modified or supplemented from time to time,
substantially in the form of Exhibit D.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.

 

“Trading Market” means Nasdaq Capital Market or any other primary Eligible
Market or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Guaranty, the Security Agreements, the Side Letter, the Letter Agreement and any
other documents, certificates or agreements executed or delivered in connection
with the transactions contemplated hereby.

 

“Underlying Shares” means the shares of Common Stock issuable (i) upon
conversion of the Notes, (ii) upon exercise of the Warrants, and (iii) in
satisfaction of any other obligation or right of the Company to issue shares of
Common Stock pursuant to the Transaction Documents (including as payment of
principal and/or interest under the Notes), and in each case, any securities
issued or issuable in exchange for or in respect of such securities.

 

“VWAP” means on any particular Trading Day or for any particular period the
volume weighted average trading price per share of Common Stock on such date or
for such period on an Eligible Market as reported by Bloomberg L.P., or any
successor performing similar functions; provided, however, that during any
period the VWAP is being determined, the VWAP shall be subject to adjustment
from time to time for stock splits, stock dividends, combinations and similar
events as applicable.

 

“Warrants” means the Series 1 and Series 2 Common Stock purchase warrants in the
forms of Exhibit G and G-1.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to the Purchasers, and the
Purchasers shall purchase from the Company, the Notes and Warrants for an
aggregate purchase price of $10,000,000, allocated among the Notes and Warrants
as reflected on Schedule 2.1. The Closing shall take

 

7



--------------------------------------------------------------------------------

place on December 30, 2005 at the offices of the Purchaser Counsel or at such
other location or time as the parties may agree.

 

2.2 Closing Deliveries.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:

 

(i) a Series 1 Note and a Series 2 Note, each registered in the name of such
Purchaser, in the principal amount indicated below such Purchaser’s name on the
signature page of this Agreement under the heading “Note Principal Amount”;

 

(ii) a Series 1 Warrant and a Series 2 Warrant, each registered in the name of
such Purchaser, pursuant to which such Purchaser shall have the right to acquire
such number of Underlying Shares indicated below such Purchaser’s name on the
signature page of this Agreement under the heading “Warrant Shares”.

 

(iii) the Side Letter duly executed by the Company;

 

(iv) the Company Security Agreement duly executed by the Company in favor of the
Purchasers;

 

(v) the Subsidiary Security Agreements duly executed by the applicable
Subsidiary in favor of the Purchasers;

 

(vi) the Guaranty executed by each Subsidiary;

 

(vii) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Purchasers may reasonably
deem necessary or desirable in order to perfect and protect the liens and
security interests created under the Security Agreements, covering the
collateral described in the Security Agreements;

 

(viii) the legal opinion of Company Counsel, in the form of Exhibit H, executed
by such counsel and delivered to the Purchasers;

 

(ix) the Letter Agreement in the form of Exhibit F (the “Letter Agreement”),
executed by each of the directors and officers of the Company; and

 

(x) any other document reasonably requested by the Purchasers or Purchaser
Counsel.

 

(b) At the Closing, each Purchaser shall deliver or cause to be delivered to the
Company the following: (i) the purchase price indicated below such Purchaser’s
name on the signature page of this Agreement under the heading “Purchase Price”,
in United States dollars and in immediately available funds, by wire transfer to
an account designated in writing by the Company for such purpose; and (ii) each
Transaction Document to which such Purchaser is a signatory, duly executed by
such Purchaser.

 

8



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchasers:

 

(a) Subsidiaries. The Company does not directly or indirectly control or own any
interest in any other corporation, partnership, joint venture or other business
association or entity, other than those listed in Schedule 3.1(a) (each of which
is referred to in the Transaction Documents as a “Subsidiary” and collectively
as the “Subsidiaries”). Except as disclosed in Schedule 3.1(a), the Company
owns, directly or indirectly, all of the capital stock of each Subsidiary free
and clear of any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction, other than restrictions on transfer under
the Transaction Documents and the S1B Facility or arising under federal or state
securities laws and regulations (collectively, “Liens”), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.
3D Microelectronics, Inc. and 3D Microsystems, Inc. are wholly-owned
subsidiaries of the Company that do not have any assets.

 

(b) Organization and Qualification. Except as disclosed in Schedule 3.1(b), each
of the Company and the Subsidiaries is an entity duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation or bylaws. Except as
disclosed in Schedule 3.1(b), each of the Company and the Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (i) adversely affect the legality, validity or enforceability
of any Transaction Document, (ii) have or result in a material adverse effect on
the results of operations, assets, prospects, business or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole, or
(iii) adversely impair the Company’s or any Subsidiary’s ability to perform
fully on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereunder and thereunder have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its stockholders (except as
contemplated by Section 11 of the Warrants and Section 6 of the Notes). Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms.

 

9



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the Subsidiaries and the consummation by them of
the transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation or bylaws, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of clause (ii) or (iii) above, as could not, individually or in the
aggregate, have, or could reasonably be expected to result in, a Material
Adverse Effect.

 

(e) Filings, Consents and Approvals. Except as disclosed in Schedule 3.1(e),
neither the Company nor any Subsidiary is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing by the Company with the Commission of the Registration Statement, the
filing by the Company of a Notice of Sale of Securities on Form D with the
Commission under Regulation D of the Securities Act, the application(s) by the
Company to each Trading Market for the listing of the Underlying Shares for
trading thereon, the obtaining by the Company of stockholder approval as
contemplated by Section 4.22 below, Section 11 of the Warrants and Section 6 of
the Notes, and applicable Blue Sky filings (collectively, the “Required
Approvals”).

 

(f) Issuance of the Securities. The Securities have been duly authorized. The
Notes and the Warrants have been, and the Underlying Shares or other securities
issuable upon conversion of the Notes and upon exercise of the Warrants, when so
issued in accordance with the terms of the Notes or the Warrants, as the case
may be, will be, validly issued. The Notes and the Warrants are, and the
Underlying Shares or other securities issuable upon conversion of the Notes or
Warrants, when so issued in accordance with the terms of the Notes or Warrants,
as the case may be, will be, fully paid and nonassessable and free of preemptive
or similar rights. The Notes and the Warrants have been, and the Underlying
Shares or other securities issuable upon conversion of the Notes and upon
exercise of the Warrants, when so issued in accordance with the terms of the
Notes or the Warrants, as the case may be, will be, issued in compliance with
applicable securities laws, rules and regulations. The issuance and sale of the
Securities contemplated hereby does not conflict with or violate any rules or
regulations of the Trading Market. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock to be
issued to the Purchasers upon conversion of the Notes, exercise of the Warrants
or that are otherwise issuable pursuant to the other Transaction Documents.

 

10



--------------------------------------------------------------------------------

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company is set forth in Schedule 3.1(g). No
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as a result of the purchase and sale of the
Securities and except as disclosed in Schedule 3.1(g), there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. Except as set forth in
Schedule 3.1(g), the issue and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities, or to take any other action punitive to the Company or any
Subsidiary. Schedule 3.1(g) contains a list of all stock option plans, stock
purchase plans and management grants, in each case as reflected on the Closing
Date, true and complete copies of which have been delivered to the Purchasers.

 

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such materials) (the foregoing materials being collectively referred
to herein as the “SEC Reports” and, together with the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial
(individually and in the aggregate), year-end audit adjustments and the absence
of footnotes.

 

(i) Taxes. Except as set forth in Schedule 3.1(i), the Company and the
Subsidiaries have prepared and timely filed all income tax returns and other
material tax returns that are required to be filed, and have paid, or made
provision in accordance with GAAP for the payment of, all taxes that have or may
have become due pursuant to said returns or pursuant to

 

11



--------------------------------------------------------------------------------

any assessments that have been received by the Company or the Subsidiaries. All
tax returns are true and correct in all material respects. All taxes shown to be
due and payable by the Company or the Subsidiaries have been paid or will be
paid prior to the time they become delinquent. To the Company’s knowledge there
is no liability for any tax to be imposed upon its or any of its Subsidiaries’
properties or assets as of the date of this Agreement for which adequate
provision has not been made. No material tax returns of the Company have been
audited, and to the Company’s knowledge, no deficiency assessment or proposed
adjustment of the Company’s or the Subsidiaries material taxes is pending.

 

(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business and (B) liabilities not required to be reflected in the
Company’s financial statements pursuant to GAAP (including, without limitation,
the footnotes thereto) or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting or the
identity of its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, other than the Incentives specified in Schedule 3.1(j).
The Company does not have pending before the Commission any request for
confidential treatment of information. Neither the Company nor any Affiliate of
the Company (including, without limitation, any pension plan, employee stock
option plan or similar plan) has purchased or sold any securities of the Company
within the 90 days preceding the date hereof.

 

(k) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) except as disclosed in Schedule 3.1(k), could, if there
were an unfavorable decision, individually or in the aggregate, have or result
in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor, to
the Company’s knowledge, any director or officer thereof (in his or her capacity
as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically set forth in Schedule 3.1(k).
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such). The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(l) Labor Relations. Except as set forth in Schedule 3.1(l), no material labor
dispute exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company.

 

12



--------------------------------------------------------------------------------

(m) Employee Benefit Plans.

 

(i) Except as set forth in Schedule 3.1(m)(i), the Company and the Subsidiaries
have no employment agreements, labor or collective bargaining agreements and
there are no material employee benefit or compensation plans, agreements,
arrangements or commitments (including “employee benefit plans,” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) or any other plans, policies, trust funds or arrangements (whether
written or unwritten, insured or self-insured) established, maintained,
sponsored or contributed to (or with respect to any obligation that has been
undertaken) by the Company, any Subsidiary or any entity that would be treated
as a single employer with the Company under Section 414(b), (c), (m) or (o) of
the Internal Revenue Code of 1986, as amended (the “Code”) or Section 4001 of
ERISA (an “ERISA Affiliate”) for any employee, officer, director, consultant or
stockholder or their beneficiaries of the Company or any Subsidiary or with
respect to which the Company or any Subsidiary has liability, or makes or has an
obligation to make contributions on behalf of any such employee, officer,
director, consultant or stockholder or beneficiary (each a “Company Employee
Plan” and collectively the “Company Employee Plans”).

 

(ii) Except as set forth in Schedule 3.1(m)(ii), and except for medical
reimbursement spending accounts under Code Section 125, each Company Employee
Plan that is an employee welfare benefit plan as defined under Section 3(1) of
ERISA is funded through an insurance company contract. Except as set forth in
Schedule 3.1(m)(ii), each Company Employee Plan by its terms and operation is in
material compliance with all applicable laws and all required filings, if any,
with respect to such Company Employee Plan have been timely made. Except as set
forth in Schedule 3.1(m)(ii), neither the Company, any Subsidiary nor any ERISA
Affiliate has at any time maintained, contributed to or been required to
contribute to or has (or has had) any liability with respect to, any plan
subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA,
including, without limitation, any “multiemployer plan” (within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code) or any
single employer pension plan (within the meaning of Section 4001(a)(15) of
ERISA) which is subject to Sections 4063, 4064 and 4069 of ERISA. The Company’s
various non-qualified deferred compensation plans satisfy the requirements of
Section 201(2) of ERISA. Except as set forth in Schedule 3.1(m)(ii), the events
contemplated by this Agreement (either alone or together with any other event)
will not (A) entitle any employees, director or stockholder of the Company or
any Subsidiary (whether current, former or retired) or their beneficiaries to
severance pay, unemployment compensation, or other similar payments under any
Company Employee Plan or law, (B) accelerate the time of payment or vesting or
increase the amount of benefits due under any Company Employee Plan or
compensation to any employees of the Company or any Subsidiary or (C) result in
any payments (including any payment that could be characterized as an “excess
parachute payment” (as defined in Section 280G(b)(1) of the Code)) under any
Company Employee Plan or Law becoming due to any employee, director or
stockholder of the Company or any Subsidiary (whether current, former or
retired) or their beneficiaries. Except as set forth in Schedule 3.1(m)(ii), no
amount payable under any Company Employee Plan would fail to be deductible under
Code Section 162(m).

 

(iii) Except as set forth in Schedule 3.1(m)(iii), with respect to each of the
Company Employee Plans: (1) each Company Employee Plan that is intended to be
qualified

 

13



--------------------------------------------------------------------------------

under Section 401(a) of the Code has received a determination letter, opinion
letter, advisory letter or notification letter, as applicable, from the Internal
Revenue Service (the “IRS”) regarding its qualified status under the Code for
all amendments required prior to the Economic Growth and Tax Relief
Reconciliation Act of 2001 or, if reliance is permitted, relies on the favorable
opinion letter or advisory letter of the master and prototype or volume
submitter plan sponsor of such plan, and nothing has occurred, whether by action
or by failure to act, that caused or could cause the loss of such qualification
or the imposition of any penalty or tax liability; (2) all payments required by
the Company Employee Plans, any collective bargaining agreement or other
agreement, or by applicable law (including, without limitation, all
contributions, insurance premiums or intercompany charges) with respect to all
periods through the date of the Closing Date shall have been made prior to the
Closing Date (on a pro rata basis where such payments are otherwise
discretionary at year end) or provided for by the Company as applicable, in
accordance with the provisions of each of the Company Employee Plans, applicable
law and GAAP; (3) no action has been instituted or commenced or, to the
knowledge of the Company, has been threatened or is anticipated against any of
the Company Employee Plans (other than non-material routine claims for benefits
and appeals of such claims), any trustee or fiduciaries thereof, the Company,
any Subsidiary or any ERISA Affiliate, any director, officer or employee
thereof, or any of the assets of any trust of any of the Company Employee Plans;
and (4) no Company Employee Plan is or is expected to be under audit or
investigation by the IRS, Department of Labor or any other governmental entity
and no such completed audit, if any, has resulted in the imposition of any tax
or penalty.

 

(n) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters; except in each case as
could not, individually or in the aggregate, have, or could reasonably be
expected to result in, a Material Adverse Effect.

 

(o) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

 

(p) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case

 

14



--------------------------------------------------------------------------------

free and clear of all Liens, except for Liens as do not materially affect the
value of such property and do not materially interfere with the use made of such
property by the Company and the Subsidiaries. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(q) Patents and Trademarks. Except as set forth in Schedule 3.1(q), the Company
and the Subsidiaries own, or possesses a valid and enforceable written license
to use, all Intellectual Property that is used or held for use in connection
with their respective businesses as described in the SEC Reports, as currently
conducted (collectively, the “Company Intellectual Property Rights”). To the
Company’s knowledge, the operation of the business of the Company and the
Subsidiaries, and the products or services in development or which are marketed
or sold (or proposed to be marketed or sold) by the Company or any Subsidiary,
do not violate any license or infringe any Intellectual Property rights of any
party. To the knowledge of the Company and the Subsidiaries, there is no
unauthorized use, infringement or misappropriation of any Company Intellectual
Property Rights by any third party. Except as set forth in Schedule 3.1(q),
other than with respect to commercially available software products which the
Company or the Subsidiaries license under standard end-user object code license
agreements, there are no outstanding material options, licenses, agreements,
claims, encumbrances or shared ownership interests of any kind relating to any
Company Intellectual Property. Except as set forth in Schedule 3.1(q), neither
the Company nor any the Subsidiary is obligated to make to any third party any
payments related to the Company Intellectual Property. Except as set forth in
Schedule 3.1(q), neither the Company nor any Subsidiary has agreed to indemnify
any third party with respect to any Intellectual Property. No third party has
made a claim that the Company or any Subsidiary has violated or, by conducting
their business, would violate any Intellectual Property rights of any other
person or entity and no such claim has been threatened. Each employee, former
employee, contract worker, agent, consultant other service provider and
contractor who has contributed to or participated in the conception or
development of the Company Intellectual Property Rights has assigned to the
Company or the Subsidiaries all Intellectual Property rights he or she owns that
are related to the respective businesses of the Company and the Subsidiaries as
now conducted or as now proposed to be conducted. Schedule 3.1(q) lists all
patents, patent applications, registered trademarks, trademark applications,
registered service marks, service mark applications, registered copyrights and
domain names included in the Company Intellectual Property. Except as set forth
in Schedule 3.1(q), all of the Company Intellectual Property Rights which is
registered or has been filed for registration with any third party (including as
listed on Schedule 3.1(q)) are in good standing and all of the fees and filings
due with respect thereto have been duly made, and the Company has previously
provided true and correct copies of all of the foregoing to Purchasers. No
claims or, to the Company’s knowledge, investigations challenging or threatening
the validity, enforceability, effectiveness or ownership by the Company or any
of its Subsidiaries of any Company Intellectual Property Rights have been made
or are outstanding. No open source or public library software, including any
version of any software licensed pursuant to any GNU or other public license,
is, in whole or in part, embodied or incorporated in the Company Intellectual
Property, and the Companies are not otherwise bound by any terms thereof.
Neither the Company nor any of its Subsidiaries is or, as a result of the
execution or delivery of this Agreement, or the performance of the Company’s
obligations hereunder, will be in violation of

 

15



--------------------------------------------------------------------------------

any license, sublicense, agreement or instrument involving Intellectual Property
to which the Company or any of its Subsidiaries is a party or otherwise bound
(an “Intellectual Property Agreement”), nor will the execution or delivery of
this Agreement, or the performance of the Company’s obligations hereunder, cause
the diminution, license, transfer, termination or forfeiture of the Company’s or
any of its Subsidiaries’ rights in any Company Intellectual Property Rights.
Each of the Company and the Subsidiaries has taken commercially reasonable
measures to protect the proprietary nature of the Company Intellectual Property
Rights and to maintain in confidence all trade secrets and confidential
information owned or used by the Company or any of its Subsidiaries. The source
code and system documentation relating to any software programs included in or
developed for inclusion in the Company’s or any of its Subsidiaries’ products
(including all software programs embedded or incorporated in the Company’s or
any of its Subsidiaries’ products) (i) have at all times been maintained in
confidence, (ii) have been disclosed by the Company and its Subsidiaries only to
employees or third parties who are bound by appropriate nondisclosure
obligations, (iii) have not been licensed, sold or disclosed to any third party,
and (iv) are not the subject of any escrow or similar agreement or arrangement
giving any third party rights in or to such source code and/or system
documentation upon the occurrence of certain events.

 

(r) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are reasonably prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with the market for the Company’s and such Subsidiaries’
respective lines of business.

 

(s) Transactions With Affiliates and Employees. Except as set forth in Schedule
3.1(s), none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

(t) Internal Accounting Controls. Except as set forth in Schedule 3.1(t), the
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

16



--------------------------------------------------------------------------------

(u) Solvency. The Company is able to pay its debts (including trade debts) as
they mature; the fair saleable value of the Company’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; and the
Company is not left with unreasonably small capital after the transactions
contemplated by the Transaction Documents.

 

(v) Certain Fees. Except as payable to CTC Aero, LLC, no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by this
Agreement. The Purchasers shall have no obligation with respect to any fees or
with respect to any claims (other than such fees or commissions owed by a
Purchaser pursuant to written agreements executed by such Purchaser which fees
or commissions shall be the sole responsibility of such Purchaser) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement. The
Company shall indemnify and hold harmless the Purchasers, their employees,
officers, directors, agents, and partners, and their respective Affiliates, from
and against all claims, losses, damages, costs (including the costs of
preparation and attorney’s fees) and expenses suffered in respect of any such
claimed or existing fees, as such fees and expenses are incurred.

 

(w) Private Placement. Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 3.2(b)-(f), (i) no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents, and (ii) the issuance
and sale of the Securities hereunder does not contravene the rules and
regulations of the Trading Market.

 

(x) Form S-3 Eligibility. The Company is eligible to register the resale of its
Common Stock for resale by the Purchasers under Form S-3 promulgated under the
Securities Act.

 

(y) Listing and Maintenance Requirements. The Company has not, in the two years
preceding the date hereof, received notice (written or oral) from any Eligible
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Eligible Market. The Company is in compliance with all such
listing and maintenance requirements.

 

(z) Registration Rights. Except as described in Schedule 3.1(z), the Company has
not granted or agreed to grant to any Person any rights (including “piggy back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.

 

(aa) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including

 

17



--------------------------------------------------------------------------------

without limitation the Company’s issuance of the Securities and the Purchasers’
ownership of the Securities.

 

(bb) Disclosure. All disclosure provided to the Purchasers regarding the
Company, its business and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on behalf of the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 

(cc) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Purchaser’s
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the Company and its representatives. The
Company further acknowledges that no Purchaser has made any promises or
commitments other than as set forth in this Agreement, including any promises or
commitments for any additional investment by any such Purchaser in the Company.

 

(dd) Investment Company. The Company is not, and is not an Affiliate of, an
investment company within the meaning of the Investment Company Act of 1940, as
amended.

 

(ee) Ranking. Except as set forth on Schedule 3.1(ee) and except for
Indebtedness permitted under Section 4.10(a) of this Agreement, as of the date
of this Agreement, no Indebtedness of the Company is senior to or pari passu
with the Notes in right of payment, whether with respect to principal, interest
or upon liquidation or dissolution, or otherwise.

 

(ff) Sarbanes-Oxley Act. Except as set forth in Schedule 3.1(ff), the Company is
in compliance with applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the Commission thereunder in
effect as of the date of this Agreement, except where such noncompliance could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(gg) Material Contracts.

 

(i) Assuming the due execution and delivery by the other parties thereto, each
of the Material Contracts is as of the date hereof legal, valid and binding, and
in full force and effect, and enforceable in accordance with its terms, subject
to (A) laws of general application relating to bankruptcy, insolvency, and
relief of debtors, and (B) rules of law governing specific performance,
injunctive relief, or other equitable remedies. There is no material breach,
violation or default by the Company or any of the Subsidiaries (or, to the

 

18



--------------------------------------------------------------------------------

Company’s knowledge, any other party) under any such Material Contract, and no
event (including, without limitation, the transactions contemplated by the
Transaction Documents) has occurred which, with notice or lapse of time or both,
would (1) constitute a material breach, violation or default by the Company or
any Subsidiary (or, to the Company’s knowledge, any other party) under any such
Material Contract, or (2) give rise to any Lien (other than a Lien permitted
pursuant to Section 4.10(b)) or right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration
against the Company or any Subsidiary under any such Material Contract. Except
as set forth in Schedule 3.1(gg)(i), neither the Company nor any Subsidiary is
and, to the Company’s knowledge, no other party to any such Material Contract is
in arrears in respect of the performance or satisfaction of any material terms
or conditions on its part to be performed or satisfied under any of such
Material Contract, and neither the Company nor any Subsidiary has and, to the
Company’s knowledge, no other party thereto has granted or been granted any
material waiver or indulgence under any of such Material Contract or repudiated
any provision thereof.

 

(ii) The Company has provided or made available to the Purchasers complete
copies of each of the Material Contracts, including all schedules, exhibits and
attachments thereto.

 

(hh) Suppliers and Customers. Since December 31, 2004 none of the Company’s or
any Subsidiaries’ suppliers, vendors, or customers has: (i) terminated or
cancelled a Material Contract or material business relationship; (ii) threatened
to terminate or cancel a Material Contract or material business relationship;
(iii) expressed dissatisfaction with the performance of the Company or any
Subsidiary with respect to a Material Contract or material business
relationship; or (iv) demanded any material modification, termination or
limitation of a Material Contract or material business relationship with the
Company or any Subsidiary (excluding any contracts or business relationship
which, if so terminated, cancelled, modified or limited, would not result in a
Material Adverse Effect). Schedule 3.1(hh) sets forth the 10 largest suppliers
and 10 largest customers of the Company and the Subsidiaries as of the date
hereof, based on the dollar amount of sales for the period from January 1, 2004
through December 31, 2005.

 

(ii) Government Contracts.

 

(i) A true and correct list of each material Government Contract which is in
effect as of the date of this Agreement and Government Bid is set forth in
Schedule 3.1(ii)(i).

 

(ii) Except as set forth in Schedule 3.1(ii)(ii), (A) the Company and each
Subsidiary has fully complied with the terms and conditions of each Government
Contract and Government Bid to which it is a party; (B) the Company and each
Subsidiary has complied with all requirements of any law pertaining to such
Government Contract or Government Bid; (C) all representations and
certifications made by the Company and each Subsidiary with respect to such
Government Contract or Government Bid were accurate, current and complete in all
material respects as of their effective date; (D) neither the Company nor any
Subsidiary is in violation, or currently alleged to be in violation, in any
material respect of the False Statements Act, as amended, the False Claims Act,
as amended, or any other federal requirement relating to

 

19



--------------------------------------------------------------------------------

the communication of false statements or submission of false claims to a
Governmental Authority; and (E) no termination or default notice, cure notice or
show cause notice has been issued to the Company or any Subsidiary and remains
unresolved, and the Company has no knowledge of any plan or proposal of any
entity to issue any such notice.

 

(iii) Except as set forth in Schedule 3.1(ii)(iii), (A) to the Company’s
knowledge, none of the Company’s or a Subsidiary’s employees, consultants or
agents is (or during the last five years has been) under administrative, civil
or criminal investigation or indictment by any Governmental Authority with
respect to the conduct of the business of the Company or a Subsidiary; (B) to
the Company’s knowledge, there is no pending audit or investigation of the
Company or any of its officers, employees or representatives or a Subsidiary or
any of its officers, employees or representatives nor within the last five years
has there been any audit or investigation of the Company or any of its officers,
employees or representatives or a Subsidiary or any of its officers, employees
or representatives resulting in an adverse finding with respect to any alleged
irregularity, misstatement or omission arising under or relating to any
Government Contract or Government Bid; and (C) during the last five years,
neither the Company nor any Subsidiary has made any voluntary disclosure in
writing to the Government or any other Governmental Authority with respect to
any alleged irregularity, misstatement or omission arising under or relating to
a Governmental Contract or Government Bid that has led to any of the
consequences set forth in clause (A) or (B) of the immediately preceding
sentence or any other material damage, penalty assessment, recoupment of payment
or disallowance of cost.

 

(iv) Except as set forth in Schedule 3.1(ii)(iv), there are (A) no outstanding
written claims against the Company, either by any Governmental Authority or by
any prime contractor, subcontractor, vendor or other third party arising under
or relating to any Government Contract or Government Bid, and (B) to the
Company’s knowledge, no outstanding disputes (i) between the Company or a
Subsidiary, on the one hand, and the Government or any Governmental Authority,
on the other hand, under the Contract Disputes Act or any other Federal statute,
or (ii) between the Company or a Subsidiary, on the one hand, and any prime
contractor, subcontractor or vendor, on the other hand, arising under or
relating to any Government Contract or Government Bid.

 

(v) The rates and rate schedules submitted to the Government with respect to the
Government Contracts have been audited and closed out for all years prior to
2003.

 

(vi) None of the Government Contracts are subject to termination by a
Governmental Authority as a result of the consummation of the transactions
contemplated by the Transaction Documents.

 

(jj) No Suspension or Debarment. Neither the Company nor any Subsidiary during
the last five (5) years has been and, to the Company’s knowledge, none of their
respective employees, consultants or agents during the last five (5) years has
been suspended or debarred from eligibility for award of contracts with any
Governmental Authority or is or was the subject of a finding of
non-responsibility or ineligibility for government contracting. During the past
five (5) years, no government contracting suspension or debarment action has
been threatened or commenced against the Company or a Subsidiary, or, to the
Company’s knowledge, any of its officers or employees. The Company does not have
knowledge of a valid basis, nor specific

 

20



--------------------------------------------------------------------------------

circumstances that are or, with the passage of time, would likely become a basis
for the Company’s or a Subsidiary’s suspension or debarment from award of
contracts with the Government.

 

(kk) Environmental Matters.

 

(i) The Company and the Subsidiaries comply and have at all times complied with
all federal, state and local laws, judgments, decrees, orders, consent
agreements, authorizations, permits, licenses, rules, regulations, common or
decision law (including, without limitation, principles of negligence and strict
liability) relating to the protection, investigation or restoration of the
environment (including, without limitation, natural resources) or the health or
safety matters of humans and other living organisms, including the Resource
Conservation and Recovery Act, as amended, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, the Federal Clean Water
Act, as amended, the Federal Clean Air Act, as amended, the Toxic Substances
Control Act, or any state and local analogue (hereinafter “Environmental Laws”),
except where the failure to comply could not reasonably be expected to have a
Material Adverse Effect.

 

(ii) Except as set forth in Schedule 3.1(kk), (A) the Company has no knowledge
of any claim, and neither it nor any Subsidiary has received notice of a written
complaint, order, directive, claim, request for information or citation, and to
the Company’s knowledge no proceeding has been instituted raising a claim
against the Company or any predecessor or any of their respective real
properties, formerly owned, leased or operated or other assets indicating or
alleging any damage to the environment or any liability or obligation under or
violation of any Environmental Law and (B) neither the Company nor any
Subsidiary is subject to any order, decree, injunction or other directive of any
Governmental Authority.

 

(iii) Except as set forth in Schedule 3.1(kk), (A) neither the Company nor any
Subsidiary has used and, to the Company’s knowledge, no other person has used
any portion of any property currently used or formerly owned, operated or leased
by the Company or any Subsidiary for the generation, handling, processing,
treatment, storage or disposal of any hazardous materials except in accordance
with applicable Environmental Laws; (B) neither the Company nor any Subsidiary
owns or operates any underground tank or other underground storage receptacle
for hazardous materials, any asbestos-containing materials or polychlorinated
biphenyls, and, to the Company’s knowledge, no underground tank or other
underground storage receptacle for hazardous materials, asbestos-containing
materials or polychlorinated biphenyls is located in any portion of any property
currently owned, operated or leased by the Company and (C) to the Company’s
knowledge, the Company has not caused or suffered to occur any releases or
threatened releases of hazardous materials on, at, in, under, above, to, from or
about any property currently used or formerly owned, operated or leased by the
Company or any Subsidiary.

 

(ll) Export Controls. None of the Company, any Subsidiary or, to the Company’s
knowledge, the Company’s or a Subsidiary’s employees have violated any law
pertaining to export controls, technology transfer or industrial security
including, without limitation, the Export Administration Act, as amended, the
International Emergency Economic

 

21



--------------------------------------------------------------------------------

Powers Act, as amended, the Arms Export Control Act, as amended, the National
Industrial Security Program Operating Manual, as amended, or any regulation,
order, license or other legal requirement issued pursuant to the foregoing
(including, without limitation, the Export Administration Regulations and the
International Traffic in Arms Regulations). Neither the Company, any Subsidiary
nor, to the Company’s knowledge, any employee of the Company or any Subsidiary
is the subject of an action by a Governmental Authority that restricts such
person’s ability to engage in export transactions.

 

(mm) Foreign Corrupt Practices Act. Neither the Company, any Subsidiary nor, to
the Company’ knowledge, any employee of the Company or any Subsidiary has
violated the United States Foreign Corrupt Practices Act, as amended, in any
material respect. To the Company’s knowledge, no stockholder, director, officer,
employee or agent of the Company or of a Subsidiary has, directly or indirectly,
made or agreed to make, any unlawful or illegal payment, gift or political
contribution to, or taken any other unlawful or illegal action, for the benefit
of any customer, supplier, governmental employee or other Person who is or may
be in a position to assist or hinder the business of the Company or a
Subsidiary.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, as
to itself only and for no other Purchaser, represents and warrants to the
Company as follows:

 

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
such Purchaser of the Transaction Documents to which it is a party have been
duly authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. Each of the Transaction Documents to
which such Purchaser is a party has been duly executed by such Purchaser and,
when delivered by such Purchaser in accordance with terms hereof, will
constitutes the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms.

 

(b) Investment Intent. Such Purchaser is acquiring the Securities as principal
for its own account for investment purposes and not with a view to distributing
or reselling such Securities or any part thereof in violation of applicable
securities laws, without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Purchaser to hold
the Securities for any period of time. Such Purchaser understands that the
Securities have not been registered under the Securities Act, and therefore the
Securities may not be sold, assigned or transferred unless (i) a registration
statement under the Securities Act is in effect with respect thereto or (ii) an
exemption from registration is found to be available to the reasonable
satisfaction of the Company.

 

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the

 

22



--------------------------------------------------------------------------------

Securities Act. Such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act.

 

(d) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(f) Certain Trading Activities. Such Purchaser has not directly or indirectly,
nor has any Person acting at the direction of such Purchaser, engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales involving the Company’s securities) since August 11, 2005. Such
Purchaser covenants that neither it nor any Person acting at the direction of
such Purchaser will engage in any transactions in the securities of the Company
(including Short Sales) after the date hereof and prior to the date of the press
release described in Section 4.8. Each Purchaser represents that as of the date
of this Agreement and without giving effect to the purchase of Securities
hereunder, it holds no Common Stock or other securities of the Company (it being
acknowledged that one managing director of an entity affiliated with the
Purchasers holds 10,000 shares of Common Stock of the Company purchased in
2004).

 

The Company acknowledges and agrees that each Purchaser does not make and has
not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or to the Company or
pursuant to Rule 144(k), except as otherwise set forth herein, the Company may
require the transferor to provide to the Company an opinion of counsel selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion, any transfer of
Securities by a Purchaser to an Affiliate of such Purchaser, provided that the
transferee certifies

 

23



--------------------------------------------------------------------------------

to the Company that it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement (and any other
applicable Transaction Document) and shall have the rights of a Purchaser under
this Agreement.

 

(b) The Purchasers agree to the imprinting on any certificate evidencing
Securities, except as otherwise permitted by Section 4.1(c), of a restrictive
legend in substantially the form as follows, together with any additional legend
required by (i) any applicable state securities laws and (ii) any securities
exchange upon which such Securities may be listed:

 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. NOTWITHSTANDING THE FOREGOING,
THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES]
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.

 

(c) Certificates evidencing Securities shall not be required to contain the
legend set forth in Section 4.1(b) (i) following any sale of such Securities
pursuant to the “Plan of Distribution” of an effective Registration Statement
covering the resale of such Securities under the Securities Act and compliance
with the prospectus delivery requirements of Section 5 of the Securities Act in
connection with such resale, (ii) following any sale of such Securities in
compliance with Rule 144, (iii) if such Securities are eligible for sale under
Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Company’s transfer agent in
connection with any transfer occurring after the Effective Date. Following the
Effective Date or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three Trading Days following
the delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such Securities, deliver or cause to be
delivered to such Purchaser a certificate representing such Securities that is
free from all restrictive and other legends provided in this Agreement. The
Company may not make any

 

24



--------------------------------------------------------------------------------

notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in Section 4.1(b).

 

(d) The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement secured by the Securities and, if
required under the terms of such agreement, such Purchaser may transfer pledged
or secured Securities to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
the pledgee, secured party or pledgor shall be required in connection therewith.
Further, no notice shall be required of such pledge. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities (including the Underlying Shares) will result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions. The Company further acknowledges that its obligations
under the Transaction Documents, including without limitation its obligation to
issue the Securities (including the Underlying Shares) pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim that the Company may have against any Purchaser.

 

4.3 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
any Purchaser, the Company shall deliver to such Purchaser a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as any Purchaser owns Securities, if the Company
is not required to file reports pursuant to such laws, it will prepare and
furnish to the Purchasers and make publicly available in accordance with
paragraph (c) of Rule 144 such information as is required for the Purchasers to
sell the Securities under Rule 144. The Company further covenants that it will
take such further action as any holder of Securities may reasonably request to
satisfy the provisions of Rule 144 applicable to the issuer of securities
relating to transactions for the sale of securities pursuant to Rule 144.

 

4.4 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market, except for the offer and sale of
securities in connection with the acquisition of Optex Systems, Inc.

 

25



--------------------------------------------------------------------------------

4.5 Reservation and Listing of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.

 

(b) The Company shall (i) prepare and timely file with each Trading Market an
additional shares listing application covering all of the shares of Common Stock
issued or issuable under the Transaction Documents, (ii) use reasonable best
efforts to cause such shares of Common Stock to be approved for listing on each
Trading Market as soon as practicable thereafter, (iii) provide to the
Purchasers evidence of such listing, and (iv) use reasonable best efforts to
maintain the listing of such Common Stock on each such Trading Market or another
Eligible Market.

 

(c) In the case of a breach by the Company of Section 4.5(a), in addition to the
other remedies available to the Purchasers, the Purchasers shall have the right
to require the Company to either: (i) use its best efforts to obtain the
required shareholder approval necessary to permit the issuance of such shares of
Common Stock as soon as is possible, but in any event not later than the 90th
day after such notice, or (ii) within five Trading Days after delivery of a
written notice, pay cash to such Purchaser, as liquidated damages and not as a
penalty, in an amount equal to the number of shares of Common Stock not issuable
by the Company times 115% of the average Closing Price over the five Trading
Days immediately prior to the date of such notice or, if greater, the five
Trading Days immediately prior to the date of payment (the “Cash Amount”). If
the exercising or converting Purchaser elects the first option under the
preceding sentence and the Company fails to obtain the required shareholder
approval on or prior to the 90th day after such notice, then within three
Trading Days after such 90th day, the Company shall pay the Cash Amount to such
Purchaser, as liquidated damages and not as a penalty or as an exclusive remedy
hereunder.

 

4.6 Subsequent Placements.

 

(a) From the date hereof until the Effective Date, the Company will not,
directly or indirectly, effect any Subsequent Placement.

 

(b) From the Effective Date and for so long as the Notes are outstanding, the
Company will not, directly or indirectly, effect any Subsequent Placement unless
the Company shall have first complied with this Section 4.6.

 

(i) The Company shall deliver to each Purchaser a written notice (the “Offer”)
of any proposed or intended issuance or sale or exchange of the securities being
offered (the “Offered Securities”) in a Subsequent Placement, which Offer shall
(w) identify and describe the Offered Securities, (x) describe the price and
other terms upon which they are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the Persons or entities to which or with which the Offered
Securities are to be offered, issued, sold or exchanged and (z) offer to issue
and sell to or exchange with each Purchaser (A) a pro rata portion of the
Offered Securities based on such Purchaser’s pro rata portion of the aggregate
principal amount of the Notes purchased hereunder

 

26



--------------------------------------------------------------------------------

(the “Basic Amount”), and (B) with respect to each Purchaser that elects to
purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Purchasers as such Purchaser shall
indicate it will purchase or acquire should the other Purchasers subscribe for
less than their Basic Amounts (the “Undersubscription Amount”).

 

(ii) To accept an Offer, in whole or in part, a Purchaser must deliver a written
notice to the Company prior to the end of the 10 Trading Day period after the
Offer, setting forth the portion of the Purchaser’s Basic Amount that such
Purchaser elects to purchase and, if such Purchaser shall elect to purchase all
of its Basic Amount, the Undersubscription Amount, if any, that such Purchaser
elects to purchase (in either case, the “Notice of Acceptance”). If the Basic
Amounts subscribed for by all Purchasers are less than the total of all of the
Basic Amounts, then each Purchaser who has set forth an Undersubscription Amount
in its Notice of Acceptance shall be entitled to purchase, in addition to the
Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), each
Purchaser who has subscribed for any Undersubscription Amount shall be entitled
to purchase on that portion of the Available Undersubscription Amount as the
Basic Amount of such Purchaser bears to the total Basic Amounts of all
Purchasers that have subscribed for Undersubscription Amounts, subject to
rounding by the Board of Directors to the extent its deems reasonably necessary.

 

(iii) The Company shall have fifteen (15) Trading Days from the expiration of
the period set forth in Section 4.6(d)(ii) above to issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by the Purchasers (the “Refused Securities”), but only to the
offerees described in the Offer and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring Person or Persons or less favorable to the Company than those
set forth in the Offer.

 

(iv) In the event the Company shall propose to sell less than all of the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4.6(d)(iii) above), then each Purchaser may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that the Purchaser elected to
purchase pursuant to Section 4.6(d)(ii) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Purchasers pursuant to Section 4.6(c)(ii)
above prior to such reduction) and (ii) the denominator of which shall be the
original amount of the Offered Securities. In the event that any Purchaser so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Purchasers in accordance with
Section 4.6(d)(i) above.

 

(v) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Purchasers shall acquire from the Company, and
the Company

 

27



--------------------------------------------------------------------------------

shall issue to the Purchasers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to
Section 4.6(d)(iv) above if the Purchasers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Purchasers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Purchasers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Purchasers and
their respective counsel.

 

(vi) Any Offered Securities not acquired by the Purchasers or other persons in
accordance with Section 4.6(d)(iii) above may not be issued, sold or exchanged
until they are again offered to the Purchasers under the procedures specified in
this Agreement.

 

(c) The restrictions contained in this Section 4.6 shall not apply to issuances
of Excluded Stock.

 

(d) If at any time while any Note is outstanding the Company proposes to
directly or indirectly effect a Subsequent Placement pursuant to which
securities will be issued at an Effective Price to the Company per share of
Common Stock less than the Conversion Price (as defined in the Note), then the
Company shall offer to repurchase an amount of each Purchaser’s Note for an
aggregate price (as determined below) equal to the lesser of (A) the aggregate
amount of the Subsequent Placement, and (B) the aggregate amount required to
repurchase all of the Notes pursuant to this Section 4.6(d). All Notes
repurchased under this Section 4.6(d) shall be repurchased at a price equal to
the greater of (x) the outstanding principal amount of the Notes purchased, plus
all accrued but unpaid interest thereon through the date of payment, and (y) the
Event Equity Value of the Underlying Shares then issuable upon conversion of the
Notes purchased (without regard to any restrictions on conversion).

 

4.7 Conversion and Exercise Procedures. The form of Exercise Notice included in
the Warrants and the form of Holder Conversion Notice included in the Notes set
forth the totality of the procedures required by the Purchasers in order to
exercise the Warrants or convert the Notes. No additional legal opinion or other
information or instructions shall be necessary to enable the Purchasers to
convert their Notes. The Company shall honor exercises of the Warrants and
conversions of the Notes and shall deliver Underlying Shares in accordance with
the terms, conditions and time periods set forth in the Transaction Documents.

 

4.8 Securities Laws Disclosure; Publicity. On the Business Day following the
Closing Date, the Company shall issue a press release reasonably acceptable to
the Purchasers disclosing the transactions contemplated hereby. Within one
Business Day of the Closing Date, the Company shall file a Current Report on
Form 8-K with the Commission (the “8-K Filing”) describing the material terms of
the transactions contemplated by the Transaction Documents and including as
exhibits to such Current Report on Form 8-K this Agreement and the form of Notes
and Warrants, in the form required by the Exchange Act. Thereafter, the Company
shall timely file any filings and notices required by the Commission or
applicable law with respect to the transactions contemplated hereby and provide
copies thereof to the Purchasers promptly after filing. The Company shall, at
least two Trading Days prior to the filing or dissemination of any disclosure
required by the foregoing, provide a copy thereof to the Purchasers for their
review; provided, however, that the Company shall only be required to provide a
copy of the 8-K Filing to the Purchasers one day prior to such filing. The
Company and the Purchasers shall consult

 

28



--------------------------------------------------------------------------------

with each other in issuing any press releases or otherwise making public
statements or filings and other communications with the Commission or any
regulatory agency or Trading Market with respect to the transactions
contemplated hereby, and neither party shall issue any such press release or
otherwise make any such public statement, filing or other communication without
the prior consent of the other, except if such disclosure is required by law, in
which case the disclosing party shall promptly provide the other party with
prior notice of such public statement, filing or other communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market (other than the
Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act, the proxy statement to be filed pursuant to Section 4.22 and any
application to list additional shares filed with the Trading Market), without
the prior written consent of such Purchaser, except to the extent such
disclosure is required by law, Trading Market regulations or the Commission or
Nasdaq, in which case the Company shall provide the Purchasers with prior notice
of such disclosure. If at any time the Purchasers do not have a designee on the
Company’s Board of Directors, the Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents not to, provide any Purchaser with any material nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the 8-K Filing without the express written consent of such Purchaser. No
Purchaser shall have any liability to the Company, its Subsidiaries, or any of
its or their respective officers, directors, employees, shareholders or agents
for any such disclosure. Subject to the foregoing, neither the Company nor any
Purchaser shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Purchaser, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) each Purchaser shall be consulted by the Company
in connection with any such press release or other public disclosure prior to
its release). Each press release disseminated by the Company during the 12
months prior to the Closing Date did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.

 

4.9 Use of Proceeds. The Company shall use substantially all of the net proceeds
from the sale of the Securities hereunder to acquire Optex Inc., pursuant to
that certain Stock Purchase Agreement and Buyer Option Agreement dated on or
about December 30, 2005 by and between the Company and Optex Systems, Inc. (the
“Optex Agreement”).

 

4.10 Indebtedness; Liens.

 

(a) At any time after the date of this Agreement, neither the Company nor any
Subsidiary shall create, incur, assume or suffer to exist any Indebtedness,
other than: (i) trade Indebtedness incurred to finance the purchase of
equipment, components and other similar property and operating assets, in each
case, in the ordinary course of business consistent with past practice;
(ii) Indebtedness incurred pursuant to that certain Loan and Security Agreement
dated as of December 30, 2005 between the Company and Square 1 Bank in an
aggregate

 

29



--------------------------------------------------------------------------------

amount not to exceed $7,000,000 (the “S1B Facility”); (iii) extensions,
refinancings and renewals of any items in (i) or (ii) above, provided that such
extensions, refinancings or renewals do not or will not impose more burdensome
terms, conditions or obligations upon the Company or any Subsidiary or increase
the commitments or loan amounts thereunder; (iv) U.S. government accounts
receivable financing of up to $2,000,000 to fund works-in-progress; and
(v) inter-company Indebtedness between the Company and any Significant
Subsidiary incurred in the ordinary course of business and consistent with past
practice.

 

(b) At any time after the date of this Agreement, neither the Company nor any
Subsidiary shall create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than: (i) Liens incurred by the Company or the Subsidiaries, pursuant to the
financings permitted under Section 4.10(a) above; (ii) Liens pursuant to the
Security Agreements; (iii) Liens arising from taxes, assessments, charges or
claims that are not yet due or that remain payable without penalty; and
(iv) Liens on real property that do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries.

 

(c) The provisions of this Section 4.10 shall terminate and be of no further
force or effect upon the conversion or indefeasible repayment in full of the
Notes and all accrued interest thereon and any and all expenses or liabilities
relating thereto.

 

4.11 Repayment of Notes. Each of the parties hereto agrees that (a) all
repayments of the Notes (including any accrued interest thereon) by the Company
(other than by conversion of the Notes) will be paid pro rata to the holders
thereof based upon the principal amount then outstanding to each of such
holders, and (b) except as otherwise set forth herein, all payments on the Notes
shall be applied to the payment of accrued but unpaid interest before being
applied to the payment of the principal.

 

4.12 No Impairment. At all times after the date hereof, the Company will not
take or permit any action, or cause or permit any Subsidiary to take or permit
any action that impairs or adversely affects the rights of the Purchasers under
any Transaction Document.

 

4.13 Fundamental Changes. In addition to any other rights provided by law or set
forth herein, from and after the date of this Agreement and for so long as any
Note remains outstanding, neither the Company nor any Subsidiary shall, without
first obtaining the approval (by vote or written consent, as provided by law) of
the holders of a majority of the outstanding principal face amount of the Notes:

 

(a) dissolve, liquidate or merge or consolidate with or into another Person, or
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person;

 

(b) purchase, redeem (other than pursuant to the Company’s stock option plan or
similar employee incentive plan as described in Schedule 3.1(g) giving the
Company the right to repurchase shares at cost upon the termination of an
employee’s or director’s services) or set aside any sums for the purchase or
redemption of, or declare or pay any dividend (including a

 

30



--------------------------------------------------------------------------------

dividend payable in stock of the Company) or make any other distribution with
respect to, any shares of capital stock or any other securities that are
convertible into or exercisable for such stock;

 

(c) sell, dispose or otherwise transfer any assets or property with a value
equal to or greater than $500,000, except in the ordinary course of business
consistent with past practice;

 

(d) make any material change to its accounting or tax methods;

 

(e) fail to maintain its corporate existence, or change the nature of the
Company’s principal business to any business which is fundamentally distinct and
separate from the business currently conducted by the Company;

 

(f) cause or permit any Subsidiary of the Company directly or indirectly to take
any actions described in clauses (a) through (e) above; or

 

(g) enter into any agreement to do any of the foregoing.

 

4.14 Indemnification.

 

(a) If any Purchaser or any of its Affiliates or any officer, director, partner,
controlling person, employee or agent of a Purchaser or any of its Affiliates (a
“Related Person”) becomes involved in any capacity in any Proceeding brought by
or against any Person in connection with or as a result of any breach or failure
to comply by the Company or any officer, director, employee or agent of the
Company or any of its Affiliates with any representation, warranty or covenant
in the Transaction Documents, the Company will indemnify and hold harmless such
Purchaser or Related Person for its reasonable legal and other expenses
(including the costs of any investigation, preparation and travel) and for any
Losses incurred in connection therewith, as such expenses or Losses are
incurred, excluding only Losses that result directly from such Purchaser’s or
Related Person’s gross negligence or willful misconduct. In addition, the
Company shall indemnify and hold harmless each Purchaser and Related Person from
and against any and all Losses, as incurred, arising out of or relating to any
breach by the Company of any of the representations, warranties or covenants
made by the Company in this Agreement or any other Transaction Document, or any
allegation by a third party that, if true, would constitute such a breach. The
conduct of any Proceedings for which indemnification is available under this
paragraph shall be governed by Section 6.4(c) below. The indemnification
obligations of the Company under this paragraph shall be in addition to any
liability that the Company may otherwise have and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Purchasers and any such Related Persons. If the Company
breaches its obligations under any Transaction Document, then, in addition to
any other liabilities the Company may have under any Transaction Document or
applicable law, the Company shall pay or reimburse the Purchasers on demand for
all costs of collection and enforcement (including reasonable attorneys fees and
expenses). Without limiting the generality of the foregoing, the Company
specifically agrees to reimburse the Purchasers on demand for all costs of
enforcing the indemnification obligations in this paragraph.

 

4.15 D & O Insurance. So long as the Purchasers have a designee on the Company’s
Board of Directors, the Company shall maintain directors’ and officers’
liability insurance

 

31



--------------------------------------------------------------------------------

providing coverage in such amounts and on such terms as is customary for a
publicly traded company of similar size to the Company but in no event in an
amount less than $3,000,000. Such insurance shall include coverage for all
directors of the Company, including any director designated by the Purchasers.

 

4.16 Shareholders Rights Plan. No claim will be made or enforced by the Company
or any other Person that any Purchaser is an “Acquiring Person” under any
shareholders rights plan or similar plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Underlying
Shares under the Transaction Documents or under any other agreement between the
Company and the Purchasers.

 

4.17 Delivery of Certificates. In addition to any other rights available to a
Purchaser, if the Company fails to deliver or to cause to be delivered to such
Purchaser a certificate representing Common Stock on the date on which delivery
of such certificate is required by any Transaction Document, and if after such
date such Purchaser purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by such Purchaser of
the shares that the Purchaser anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three Trading Days after such
Purchaser’s request and in such Purchaser’s discretion, either (i) pay cash to
such Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to such Purchaser a certificate or
certificates representing such Common Stock and pay cash to such Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock, times (B) the Closing Price on the
date of the event giving rise to the Company’s obligation to deliver such
certificate.

 

4.18 Access. In addition to any other rights provided by law or set forth
herein, from and after the date of this Agreement and for so long as any Note
remains outstanding, the Company shall, and shall cause each of the
Subsidiaries, to give each Purchaser and its representatives, at the request of
the Purchasers, access during reasonable business hours to (a) all properties,
assets, books, contracts, commitments, reports and records relating to the
Company and the Subsidiaries, and (b) the management, accountants, lenders,
customers and suppliers of the Company and the Subsidiaries; provided, however,
that the Company shall not be required to provide such Purchaser access to any
information or Persons if the Company reasonably determines that access to such
information or Persons (x) would adversely affect the attorney-client privilege
between the Company and its counsel, and (y) would result in the disclosure of
trade secrets, material nonpublic information or other confidential or
proprietary information, and, in each case, cannot be provided to the Purchasers
in a manner that would avoid the adverse affect on the attorney-client privilege
between the Company and its counsel or the disclosure of trade secrets, material
nonpublic information or other confidential or proprietary information, as
applicable.

 

4.19 Amendments to S1B Facility; Transaction Documents. So long as any Note
remains outstanding (a) neither the Company nor any subsidiary shall amend,
supplement or otherwise modify any of the documents comprising the S1B Facility,
and (b) the Company shall

 

32



--------------------------------------------------------------------------------

provide the Purchasers with copies of (i) any and all written communication with
S1B, including, without limitation, any request, demand, authorization,
direction, notice, consent or waiver, in each case whether delivered by or to
S1B, and (ii) any document or financial or other report delivered by the Company
or any Subsidiary or any of their respective representatives or accountants to
S1B to the extent such document or financial or other report was not previously
delivered to the Purchasers. The Company shall not, and shall not permit any of
its Subsidiaries to, enter into, become or remain subject to any agreement or
instrument, except for the Transaction Documents, that would prohibit or require
the consent of any Person to any amendment, modification or supplement to any of
the Transaction Documents.

 

4.20 New Subsidiaries. After the date hereof, if the Company or any Subsidiary
forms, creates or acquires a subsidiary or if at any time either 3D
Microelectronics, Inc. or 3D Microsystems, Inc. holds any material assets (in
each case, a “New Subsidiary”), the Company shall immediately provide written
notice thereof to the Purchasers, and shall promptly cause, or cause a
Subsidiary to cause, such New Subsidiary to guarantee all of the Company’s
obligations to the Purchasers by executing and delivering (i) a joinder to the
Guaranty, and (ii) a security agreement substantially in the form of the
Subsidiary Security Agreements attached hereto as Exhibit D. The Company shall
also deliver to the Purchasers an opinion of counsel to such New Subsidiary that
is reasonably satisfactory to the Purchasers covering such legal matters with
respect to such New Subsidiary becoming a guarantor of the Company’s
obligations, executing and delivering a security agreement in favor of the
Purchasers and any other matters that the Purchasers may reasonably request. The
stock or other equity interests of a New Subsidiary shall be pledged to the
Purchasers pursuant to the applicable Security Agreement, and, if at any time
the Indebtedness permitted under to Section 4.10(a)(ii) is not outstanding, the
Company shall deliver, or cause the applicable Subsidiary to deliver, each of
the physical stock certificates of such New Subsidiary, along with undated stock
powers for each such certificates, executed in blank (or, if any such shares of
capital stock are uncertificated, confirmation and evidence reasonably
satisfactory to the Purchasers that the security interest in such uncertificated
securities has been transferred to and perfected by the Purchasers, in
accordance with Sections 8-313, 8-321 and 9-115 of the Uniform Commercial Code
or any other similar or local or foreign law that may be applicable).

 

4.21 Employee Compensation. Promptly after the Closing Date and until June 30,
2007, the Company shall engage an independent compensation consultant reasonably
acceptable to the Purchasers, who shall advise the Company’s Board of Directors
and compensation committee on compensation policies.

 

4.22 Stockholder Approval.

 

(a) The Company shall seek, and use its best efforts to obtain as soon as
possible, but in no event later than 90 days following the date hereof, or 120
days in the event the proxy materials shall be reviewed by the Commission,
stockholder approval of the issuance of the Underlying Shares, including,
without limitation, all shares issuable without regard to Section 6(b) of the
Notes and Section 11 of the Warrants (the “Proposal”), which approval shall meet
the requirements of Nasdaq’s Rule 4350(i) set forth in the NASD Manual (the
“Stockholder Approval Date”).

 

33



--------------------------------------------------------------------------------

(b) As soon as practicable following the date of this Agreement, but in no event
later than 30 days following the date of this Agreement, the Company shall
prepare and file with the Commission preliminary proxy materials in connection
with the annual meeting (the “Annual Meeting”) of its stockholders, seeking
approval of the Proposal. The Company shall use its reasonable best efforts to
cause such proxy materials to reach the “no further comment” stage as soon as
possible (the “Clearance Date”) and to hold the Annual Meeting as soon as
possible following the Clearance Date, but in no event later than 60 days
following the Clearance Date.

 

(c) The Company’s Board of Directors shall recommend approval of the Proposal by
the Company’s stockholders, provided that such recommendation shall not as a
result of events occurring after the date hereof, in the sole determination of
the Company’s Board of Directors, constitute a breach of a directors’ fiduciary
duties to the Company or its stockholders. The Company shall mail and distribute
its proxy materials for the Annual Meeting to its stockholders at least 30 days
prior to the date of the Annual Meeting and shall actively solicit proxies to
vote for the Proposal. The Company shall provide the Purchasers an opportunity
to review and comment on such proxy materials by providing copies of such proxy
materials and any revised version of such materials to the Purchasers at least
three (3) days prior to its filing with the Commission. The Company shall
provide the Purchasers excerpts of all correspondence from or to the Commission
or its staff concerning the Proposal promptly after the same is sent or received
by the Company and summaries of any comments of the Commission’s staff
concerning the Proposal which the Company receives orally promptly after
receiving such oral comments. The Company shall (i) furnish to the Purchasers
and their Counsel a copy of its definitive proxy materials for the Annual
Meeting and any amendments or supplements thereto promptly after the same are
first mailed to stockholders or filed with the Commission, (ii) inform the
Purchasers of the progress of solicitation of proxies for such meeting and
(iii) inform the Purchasers of any adjournment of the Annual Meeting and report
the result of the vote of stockholders on the Proposal at the conclusion of the
Annual Meeting.

 

(d) If for any reason the Proposal is not approved at the Annual Meeting, the
Company will take such additional acts or actions as are necessary to hold an
additional special meeting of its stockholders to consider the Proposal and in
conjunction therewith shall hire a nationally recognized proxy solicitation
firm, selected by the Purchasers which is reasonably satisfactory to the
Company, to assist the Company in obtaining the necessary stockholder votes to
approve the Proposal. The Company shall bear all costs and expenses of the
preparation and filing of any and all proxy materials and Special Meetings,
including but not limited to the costs and expenses of the proxy solicitation
firm if needed.

 

4.23 Material Weakness. The Company shall use commercially reasonable efforts to
resolve the material weaknesses identified in the Company’s Form 10-K filed with
the Commission on December 12, 2005.

 

4.24 Recordation of Patents and Patent Applications. Promptly after the Closing
Date but in no event later than February 15, 2006, the Company shall or shall
cause the Patents and Patent Applications set forth in Schedule 4.24 to be
properly recorded in the name of the Company or a Subsidiary, as applicable,
with the United States Patent & Trademark Office

 

34



--------------------------------------------------------------------------------

ARTICLE V.

CONDITIONS

 

5.1 Conditions Precedent to the Obligations of the Purchasers. The obligation of
each Purchaser to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Purchaser, at or before the Closing, of each of
the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(without giving effect to any qualifications as to materiality herein) as of the
date when made and as of the Closing as though made on and as of such date;

 

(b) Performance. The Company and each other Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or reasonably would be
expected to have or result in a Material Adverse Effect; and

 

(e) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on an Eligible Market.

 

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell Securities at the Closing is subject to the satisfaction or
waiver by the Company, at or before the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date;

 

(b) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing; and

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or

 

35



--------------------------------------------------------------------------------

governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents.

 

ARTICLE VI.

REGISTRATION RIGHTS

 

6.1 Shelf Registration.

 

(a) As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the Commission a “shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. If for any reason the
Commission does not permit all of the Registrable Securities to be included in
such Registration Statement, then the Company shall prepare and file with the
Commission a separate Registration Statement with respect to any such
Registrable Securities not included with the initial Registration Statements, as
expeditiously as possible, but in no event later than the date which is 30 days
after the date on which the Commission shall indicate as being the first date
such filing may be made. The Registration Statement shall be on Form S-3 and
shall contain (except if otherwise directed by the Purchasers) the “Plan of
Distribution”, substantially as attached hereto as Exhibit I. In the event the
Form S-3 is not available for the registration of the resale of Registrable
Securities hereunder, the Company shall (i) register the resale of the
Registrable Securities on another appropriate form in accordance herewith as the
Purchasers may consent and (ii) attempt to register the Registrable Securities
on Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statements then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the Commission.

 

(b) The Company shall use reasonable best efforts to cause the Registration
Statement to be declared effective by the Commission as promptly as possible
after the filing thereof, but in any event prior to the Required Effectiveness
Date, and shall use reasonable best efforts to keep the Registration Statement
continuously effective under the Securities Act until the earlier of (i) the
fifth anniversary of the Effective Date, (ii) such time as all Registrable
Securities covered by such Registration Statement have been sold publicly or
(iii) such time as all of the Registrable Securities covered by such
Registration Statement may be sold pursuant to Rule 144(k) as determined by the
counsel to the Company pursuant to a written opinion letter to such effect (the
“Effectiveness Period”).

 

(c) The Company shall notify each Purchaser in writing promptly (and in any
event within one business day) after receiving notification from the Commission
that the Registration Statement has been declared effective.

 

(d) If: (i) any Registration Statement is not filed on or prior to the Filing
Date (if the Company files such Registration Statement without affording the
Purchasers the opportunity to review and comment on the same as required by
Section 6.2(a) hereof, the Company shall not be deemed to have satisfied this
clause (i)), or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five Trading Days after the date that the Company is notified (orally or
in writing, whichever is earlier) by the Commission that a Registration
Statement will not be “reviewed,” or

 

36



--------------------------------------------------------------------------------

will not be subject to further review, or (iii) the Company fails to respond to
any comments made by the Commission within 10 Trading Days after the receipt of
such comments, or (iv) a Registration Statement filed hereunder is not declared
effective by the Commission by the Required Effectiveness Date, or (v) after a
Registration Statement is filed with and declared effective by the Commission,
such Registration Statement ceases to be effective as to all Registrable
Securities to which it is required to relate at any time prior to the expiration
of the Effectiveness Period without being succeeded within 10 Trading Days by an
amendment to such Registration Statement or by a subsequent Registration
Statement filed with and declared effective by the Commission, or (vi) an
amendment to a Registration Statement is not filed by the Company with the
Commission within ten Trading Days after the Commission’s having notified the
Company that such amendment is required in order for such Registration Statement
to be declared effective, or (vii) the Common Stock is not listed or quoted, or
is suspended from trading on an Eligible Market for a period of three
consecutive Trading Days or five Trading Days (which need not be consecutive) in
any 180 day period, (any such failure or breach being referred to as an “Event,”
and for purposes of clause (i) or (iv) the date on which such Event occurs, or
for purposes of clause (ii) the date on which such five Trading Day period is
exceeded, or for purposes of clauses (iii), (v) or (vi) the date which such ten
Trading Day-period is exceeded, or for purposes of clause (vii) the date on
which such three or five (as the case may be) Trading Day period is exceeded,
being referred to as “Event Date”), then: (x) on each such Event Date the
Company shall pay to each Purchaser an amount in cash, as partial liquidated
damages and not as a penalty, equal to 2% of the aggregate purchase price paid
by such Purchaser pursuant to the Purchase Agreement; and (y) on each monthly
anniversary of each such Event Date thereof (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to each Purchaser an amount in cash, as partial liquidated damages and
not as a penalty, equal to 2% of the aggregate purchase price paid by such
Purchaser pursuant to the Purchase Agreement. Such payments shall be in partial
compensation to the Purchasers and shall not constitute the Purchaser’s
exclusive remedy for such events. If the Company fails to pay any liquidated
damages pursuant to this Section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 18% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Purchaser, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. This
Section 6.1(d) shall not apply to a delay to the extent caused by (i) the
Purchasers or (ii) the Company’s independent auditors, if such delay is outside
the control of the Company and not related to any action or inaction on the part
of the Company, the Subsidiaries or any of their respective officers or
directors.

 

(e) The Company shall not, prior to the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than those Persons
identified in Schedule 3.1(y) whom the Company intends to include in the
Registration Statement.

 

(f) If the Company issues to the Purchasers any Common Stock pursuant to the
Transaction Documents that is not included in the initial Registration
Statement, then the Company shall file an additional Registration Statement
covering such number of shares of Common Stock on or prior to the Filing Date
and shall use reasonable best efforts to cause such

 

37



--------------------------------------------------------------------------------

additional Registration Statement to become effective by the Commission by the
Required Effectiveness Date.

 

(g) Each Purchaser agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Exhibit J (a “Selling Stockholder
Questionnaire”). The Company shall not be required to include the Registrable
Securities of a Purchaser in a Registration Statement if such Purchaser fails to
furnish to the Company a Selling Stockholder Questionnaire at least two Trading
Days prior to the Filing Date.

 

6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a) Not less than six Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall furnish to the Purchasers and Purchaser
Counsel copies of all such documents proposed to be filed, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the review of such Purchasers and Purchaser Counsel. The Company
shall not file a Registration Statement or any such Prospectus or any amendments
or supplements thereto to which Purchasers holding a majority of the Registrable
Securities shall reasonably object.

 

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep the Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, to any comments received from
the Commission with respect to the Registration Statement or any amendment
thereto and as promptly as reasonably possible provide the Purchasers true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement; provided, however, the Company will not be required to
provide copies of any correspondence that would result in the disclosure to a
Purchaser of material and non-public information concerning the Company unless
such Purchaser has executed a confidentiality agreement with the Company; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Purchasers thereof
set forth in the Registration Statement as so amended or in such Prospectus as
so supplemented.

 

(c) Notify the Purchasers of Registrable Securities to be sold and Purchaser
Counsel as promptly as reasonably possible, and (if requested by any such
Person) confirm such notice in writing no later than one Trading Day thereafter,
of any of the following events: (i) the Commission notifies the Company whether
there will be a “review” of any Registration Statement; (ii) the Commission
comments in writing on any Registration Statement (in which

 

38



--------------------------------------------------------------------------------

case the Company shall deliver to each Purchaser a copy of such comments and of
all written responses thereto; provided, however, the Company will not be
required to provide copies of any responses that would result in the disclosure
to a Purchaser of material and non-public information concerning the Company
unless such Purchaser has executed a confidentiality agreement with the
Company); (iii) any Registration Statement or any post-effective amendment is
declared effective; (iv) the Commission or any other Federal or state
governmental authority requests any amendment or supplement to any Registration
Statement or Prospectus or requests additional information related thereto;
(v) the Commission issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (vi) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) the financial
statements included or incorporated by reference in any Registration Statement
become ineligible for inclusion or incorporation therein or any statement made
in any Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Registration Statement, Prospectus or other document is
required so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(d) Use reasonable best efforts to avoid the issuance of or, if issued, obtain
the withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as practicable.

 

(e) Furnish to each Purchaser and Purchaser Counsel, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.

 

(f) Promptly deliver to each Purchaser and Purchaser Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Purchasers in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

 

(g) (i) Prepare and timely file with each Trading Market an additional shares
listing application covering all of the Registrable Securities; (ii) use
reasonable best efforts to cause such Registrable Securities to be approved for
listing on each Trading Market as soon as practicable thereafter; (iii) provide
to the Purchasers evidence of such listing; and (iv) use reasonable best efforts
to maintain the listing of such Registrable Securities on each such Trading
Market or another Eligible Market.

 

39



--------------------------------------------------------------------------------

(h) Prior to any public offering of Registrable Securities, use reasonable best
efforts to register or qualify or cooperate with the selling Purchasers and
Purchaser Counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement.

 

(i) Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement, of all restrictive legends, and
to enable such Registrable Securities to be in such denominations and registered
in such names as any such Purchasers may request.

 

(j) Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statement or a supplement
to the related Prospectus or any document incorporated or deemed to be
incorporated therein by reference, and file any other required document so that,
as thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

6.3 Registration Expenses. The Company shall pay (or reimburse the Purchasers
for) all fees and expenses incident to the performance of or compliance with
this Agreement by the Company, including without limitation (a) all registration
and filing fees and expenses, including without limitation those related to
filings with the Commission, any Trading Market and in connection with
applicable state securities or Blue Sky laws, (b) printing expenses (including
without limitation expenses of printing certificates for Registrable Securities
and of printing prospectuses requested by the Purchasers), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company and the reasonable fees and disbursements of the Purchaser Counsel,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market. Discounts,
concessions, commissions and similar selling expenses, if any, payable to an
underwriter and specifically attributable to the sale of Registrable Securities
by a Purchaser will be borne by such Purchaser.

 

6.4 Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Purchaser
(within the meaning of Section 15 of the Securities Act or Section 20 of the

 

40



--------------------------------------------------------------------------------

Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all Losses, as incurred, arising out of
or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that
(i) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Purchaser furnished
in writing to the Company by such Purchaser expressly for use therein, or to the
extent that such information relates to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Purchaser expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 6.2(c)(v)-(vii), the use by such Purchaser of
an outdated or defective Prospectus after the Company has notified such
Purchaser in writing that the Prospectus is outdated or defective and prior to
the receipt by such Purchaser of the Advice contemplated in Section 6.5.

 

(b) Indemnification by Purchasers. Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that (i) such untrue
statement or omission is based solely upon information regarding such Purchaser
furnished in writing to the Company by such Purchaser expressly for use in such
Registration Statement or Prospectus, or to the extent that such information
relates to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (ii) in
the case of an occurrence of an event of the type specified in
Section 6.2(c)(iv)-(vii), the use by such Purchaser of an outdated or defective
Prospectus after the Company has notified such Purchaser in writing that the
Prospectus is outdated or defective and prior to the receipt by such Purchaser
of the Advice contemplated in Section 6.5. In no event shall the liability of
any selling Purchaser hereunder be greater in amount than the dollar amount of
the net proceeds received by such Purchaser upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such

 

41



--------------------------------------------------------------------------------

Indemnified Party shall promptly notify the Person from whom indemnity is sought
(the “Indemnifying Party”) in writing, and the Indemnifying Party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 6.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in

 

42



--------------------------------------------------------------------------------

question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 6.4(c), any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.5 Dispositions. Each Purchaser agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Each Purchaser further agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Sections 6.2(c)(iv)-(vii),
such Purchaser will discontinue disposition of such Registrable Securities under
the Registration Statement until such Purchaser’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 6.2(j), or until it is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

 

6.6 No Piggyback on Registrations. Except as set forth on Schedule 3.1(y) or
with the prior written consent of the holders of a majority of the Registrable
Securities or as permitted by Section 6.7 below, neither the Company nor any of
its security holders (other than the Purchasers in such capacity pursuant
hereto) may include securities of the Company in the Registration Statement
other than the Registrable Securities, and the Company shall not during the
Effectiveness Period enter into any agreement providing any such right to any of
its security holders to be included in the Registration Statement for the
Registrable Securities.

 

43



--------------------------------------------------------------------------------

6.7 Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Purchaser written notice of
such determination and if, within fifteen days after receipt of such notice, any
such Purchaser shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Purchaser requests to be registered, subject to customary underwriter cutbacks
applied on a pro rata basis to all holders of registration rights.

 

ARTICLE VII.

MISCELLANEOUS

 

7.1 Termination. This Agreement may be terminated by the Company or any
Purchaser, by written notice to the other parties, if the Closing has not been
consummated by the fifth Trading Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

7.2 Fees and Expenses. At the Closing, the Company shall pay to the Purchasers
the legal and accounting fees and expenses incurred by them in connection with
due diligence and the preparation and negotiation of the Transaction Documents
not to exceed $227,500, of which amount $25,000 has been previously paid by the
Company. The Company shall satisfy this obligation by directing funds to
Purchaser Counsel at the Closing. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the issuance of any Securities.

 

7.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchasers such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (ii) the Trading Day after the date of transmission, if such notice or

 

44



--------------------------------------------------------------------------------

communication is delivered via facsimile at the facsimile number specified in
this Agreement later than 6:30 p.m. (New York City time) on any date and earlier
than 11:59 p.m. (New York City time) on such date, (iii) the Trading Day
following the date of mailing, if sent by nationally recognized overnight
courier service, specifying next business day delivery or (iv) upon actual
receipt by the party to whom such notice is required to be given if delivered by
hand. The address for such notices and communications shall be as follows:

 

If to the Company:    Irvine Sensors Corporation      3001 Red Hill Avenue     
Costa Mesa, California 92626      Attn: John J. Stuart, Jr.      Fax No.: (714)
444-8773 With a copy to:    With a copy to:      Dorsey & Whitney LLP      38
Technology Drive      Irvine, California 92618-5310      Attn: Ellen Bancroft,
Esq.      Fax No.: (949) 932-3601 If to the Purchasers:    To the address set
forth under such Purchaser’s name on the signature pages attached hereto.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two Trading Days’ prior notice to the other party in
accordance with this Section 7.4.

 

7.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers who hold a majority of the outstanding principal
balance on the Notes (the “Majority Purchasers”), or, in the case of a waiver,
by the Majority Purchasers. Any waiver executed by the Majority Purchasers shall
be binding on the Company and all holders of Notes. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Purchasers under Article VI and
that does not directly or indirectly affect the rights of other Purchasers may
be given by Purchasers holding at least a majority of the Registrable Securities
to which such waiver or consent relates.

 

7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

45



--------------------------------------------------------------------------------

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof and
of the applicable Transaction Documents that apply to the “Purchasers.”
Notwithstanding anything to the contrary herein, Securities may be pledged to
any Person in connection with a bona fide margin account secured by such
Securities.

 

7.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Sections directly against the parties with obligations thereunder.

 

7.9 Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK (EXCEPT FOR MATTERS GOVERNED BY CORPORATE LAW IN THE
STATE OF DELAWARE), WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE
INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY ANY
OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THIS
AGREEMENT), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT

 

46



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. IF
EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF
THIS AGREEMENT OR ANY TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH
ACTION OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE
ATTORNEYS FEES AND OTHER REASONABLE COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR PROCEEDING.

 

7.10 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery, exercise and/or
conversion of the Securities, as applicable.

 

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

7.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision that is a reasonable substitute therefor, and
upon so agreeing, shall incorporate such substitute provision in this Agreement.

 

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

7.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

47



--------------------------------------------------------------------------------

7.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or any Purchaser enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

7.17 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate of interest applicable to the
Transaction Documents from the effective date forward, unless such application
is precluded by applicable law. If under any circumstances whatsoever, interest
in excess of the Maximum Rate is paid by the Company to any Purchaser with
respect to indebtedness evidenced by the Transaction Documents, such excess
shall be applied by such Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at such Purchaser’s election.

 

7.18 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Notes pursuant
to this Agreement has been made by such Purchaser independently of any other
Purchaser and independently of any information, materials,

 

48



--------------------------------------------------------------------------------

statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of the Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser or any of its agents or employees shall have any
liability to any other Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document. The Company hereby confirms that it understands and agrees
that the Purchasers are not acting as a “group” as that term is used in
Section 13(d) of the Exchange Act. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no other Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment hereunder. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

 

7.19 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

IRVINE SENSORS CORPORATION

By:

 

/s/ JOHN J. STUART, JR.

   

Name: John J. Stuart, Jr.

   

Title: SVP/CFO

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES OF PURCHASERS FOLLOW.]

 

Securities Purchase Agreement          



--------------------------------------------------------------------------------

PURCHASERS: PEQUOT PRIVATE EQUITY FUND III, L.P.

By:

 

Pequot Capital Management, Inc.,

its Investment Manager

By:

 

/s/ CARLOS RODRIGUES

   

Name: Carlos Rodrigues

   

Title: Chief Financial Officer

Purchase Price:                                          $8,764,490

Notes Principal Amount:

   

Series 1 Note                                     $6,525,595

   

Series 2 Note                                     $2,238,895

Warrant Shares:

   

Series 1 Warrant                                 878,446

   

Series 2 Warrant                                 301,390

Address for Notice:

Pequot Private Equity Fund III, L.P.

c/o Pequot Capital Management, Inc.

500 Nyala Farm Road

Westport, CT 06880

Facsimile No.:   203-429-2400

Telephone No.: 203-429-2200

Attn: Aryeh Davis

         Carlos Rodrigues

With a copy to:

Proskauer Rose LLP

1585 Broadway

New York, NY 10036-8299

Facsimile No.: (212) 969-2900

Attn: Adam J. Kansler, Esq.

 

Securities Purchase Agreement          



--------------------------------------------------------------------------------

PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P. By:  

Pequot Capital Management, Inc.,

its Investment Manager

By:  

/s/ CARLOS RODRIGUES

   

Name: Carlos Rodrigues

Title: Chief Financial Officer

Purchase Price:                                 $1,235,510 Notes Principal
Amount:     Series 1 Note                                     $919,898    
Series 2 Note                                     $315,612 Warrant Shares:    
Series 1 Warrant                                 123,832    

Series 2 Warrant                                   42,486

Address for Notice:

 

Pequot Offshore Private Equity Partners III, L.P.

c/o Pequot Capital Management, Inc.

500 Nyala Farm Road

Westport, CT 06880

Facsimile No.: 203-429-2400

Telephone No.: 203-429-2200

Attn: Aryeh Davis

          Carlos Rodrigues

 

With a copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, NY 10036-8299

Facsimile No.: (212) 969-2900

Attn: Adam J. Kansler, Esq.

 

Securities Purchase Agreement          



--------------------------------------------------------------------------------

Exhibits:

    

A.

   Subsidiary Guaranty

B.

   Form of Series 1 Note

B-1.

   Form of Series 2 Note

C.

   Company Security Agreement

D.

   Form of Subsidiary Security Agreement

E.

   Side Letter

F.

   Form of Letter Agreement

G.

   Form of Series 1 Warrant

G-1.

   Form of Series 2 Warrant

H.

   Opinion of Company Counsel

I.

   Plan of Distribution

J.

   Selling Stockholder Questionnaire

Schedules:

    

2.1

   Allocation of Purchase Price

3.1(a)

   Subsidiaries

3.1(g)

   Capitalization

3.1(i)

   Taxes

3.1(l)

   Labor Relations

3.1(m)

   Employee Benefit Plans

3.1(q)

   Certain Intellectual Property

3.1(s)

   Transaction with Affiliates and Employees

3.1(t)

   Internal Accounting Controls

3.1(z)

   Registration Rights

 

53



--------------------------------------------------------------------------------

3.1(ee)

   Ranking

3.1(ff)

   Sarbanes-Oxley Act

3.1(gg)

   Material Contracts

3.1(hh)

   Suppliers/Customers

3.1(ii)

   Government Contracts

3.1(kk)

   Environmental Matters

4.24

   Recordation of Patents and Patent Applications

 

54